

113 S1860 IS: Steps Toward Access and Reform Act of 2013
U.S. Senate
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1860IN THE SENATE OF THE UNITED STATESDecember 19, 2013Mr. Heller introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo reform the medical liability system, improve access to
		  health care for rural and indigent patients, enhance access to affordable
		  prescription drugs, and for other purposes.1.Short title; table of
			 contents(a)Short
			 titleThis Act may be cited
			 as the Steps Toward Access and Reform
			 Act of 2013 or the STAR Act of 2013.(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—MEDICAL LIABILITY REFORMSec. 101. Encouraging speedy resolution of claims.Sec. 102. Compensating patient injury.Sec. 103. Maximizing patient recovery.Sec. 104. Additional collateral source benefits.Sec. 105. Punitive damages.Sec. 106. Authorization of payment of future damages to claimants in health care lawsuits.Sec. 107. Effect on other laws.Sec. 108. State flexibility and protection of States’ rights.Sec. 109. Applicability; effective date.Sec. 110. Sense of Congress.Sec. 111. Definitions.TITLE II—IMPROVING ACCESS FOR RURAL AND INDIGENT PATIENTSSec. 201. Improving access for rural and indigent patients.TITLE III—PROVIDING FOR AFFORDABLE PRESCRIPTION DRUGSSec. 301. Providing for affordable prescription drugs.TITLE IV—Expanding Choices by Allowing Americans to Buy Health Care Coverage Across State LinesSec. 401. Interstate purchasing of health insurance.IMEDICAL LIABILITY
			 REFORM101.Encouraging
			 speedy resolution of claimsThe time for the commencement of a health
			 care lawsuit shall be 3 years after the date of manifestation of injury or 1
			 year after the claimant discovers, or through the use of reasonable diligence
			 should have discovered, the injury, whichever occurs first. In no event shall
			 the time for commencement of a health care lawsuit exceed 3 years after the
			 date of manifestation of injury unless tolled for any of the following—(1)upon proof of
			 fraud;(2)intentional
			 concealment; or(3)the presence of a
			 foreign body, which has no therapeutic or diagnostic purpose or effect, in the
			 body of the injured person.Actions by a
			 minor shall be commenced within 3 years from the date of the alleged
			 manifestation of injury except that actions by a minor under the full age of 6
			 years shall be commenced within 3 years of manifestation of injury or prior to
			 the minor’s 8th birthday, whichever provides a longer period. Such time
			 limitation shall be tolled for minors for any period during which a parent or
			 guardian and a health care provider or health care organization have committed
			 fraud or collusion in the failure to bring an action on behalf of the injured
			 minor.102.Compensating
			 patient injury(a)Unlimited Amount
			 of Damages for Actual Economic Losses in Health Care LawsuitsIn
			 any health care lawsuit, nothing in this title shall limit a claimant’s
			 recovery of the full amount of the available economic damages, notwithstanding
			 the limitation in
			 subsection (b).(b)Additional
			 Noneconomic DamagesIn any health care lawsuit, the amount of
			 noneconomic damages, if available, shall not exceed $250,000, regardless of the
			 number of parties against whom the action is brought or the number of separate
			 claims or actions brought with respect to the same injury.(c)No Discount of
			 Award for Noneconomic DamagesFor purposes of applying the
			 limitation in
			 subsection (b), future noneconomic damages
			 shall not be discounted to present value. The jury shall not be informed about
			 the maximum award for noneconomic damages. An award for noneconomic damages in
			 excess of $250,000 shall be reduced either before the entry of judgment, or by
			 amendment of the judgment after entry of judgment, and such reduction shall be
			 made before accounting for any other reduction in damages required by law. If
			 separate awards are rendered for past and future noneconomic damages and the
			 combined awards exceed $250,000, the future noneconomic damages shall be
			 reduced first.(d)Fair Share
			 RuleIn any health care lawsuit, each party shall be liable for
			 that party’s several share of any damages only and not for the share of any
			 other person. Each party shall be liable only for the amount of damages
			 allocated to such party in direct proportion to such party’s percentage of
			 responsibility. Whenever a judgment of liability is rendered as to any party, a
			 separate judgment shall be rendered against each such party for the amount
			 allocated to such party. For purposes of this section, the trier of fact shall
			 determine the proportion of responsibility of each party for the claimant’s
			 harm.103.Maximizing
			 patient recovery(a)Court
			 Supervision of Share of Damages Actually Paid to ClaimantsIn any
			 health care lawsuit, the court shall supervise the arrangements for payment of
			 damages to protect against conflicts of interest that may have the effect of
			 reducing the amount of damages awarded that are actually paid to claimants. In
			 particular, in any health care lawsuit in which the attorney for a party claims
			 a financial stake in the outcome by virtue of a contingent fee, the court shall
			 have the power to restrict the payment of a claimant’s damage recovery to such
			 attorney, and to redirect such damages to the claimant based upon the interests
			 of justice and principles of equity. In no event shall the total of all
			 contingent fees for representing all claimants in a health care lawsuit exceed
			 the following limits:(1)40 percent of the
			 first $50,000 recovered by the claimants.(2)331/3
			 percent of the next $50,000 recovered by the claimants.(3)25 percent of the
			 next $500,000 recovered by the claimants.(4)15 percent of any
			 amount by which the recovery by the claimants is in excess of $600,000.(b)ApplicabilityThe
			 limitations in this section shall apply whether the recovery is by judgment,
			 settlement, mediation, arbitration, or any other form of alternative dispute
			 resolution. In a health care lawsuit involving a minor or incompetent person, a
			 court retains the authority to authorize or approve a fee that is less than the
			 maximum permitted under this section. The requirement for court supervision in
			 the first two sentences of
			 subsection (a) applies only in civil
			 actions.104.Additional
			 collateral source benefitsIn
			 any health care lawsuit involving injury or wrongful death, any party may
			 introduce evidence of collateral source benefits. If a party elects to
			 introduce such evidence, any opposing party may introduce evidence of any
			 amount paid or contributed or reasonably likely to be paid or contributed in
			 the future by or on behalf of the opposing party to secure the right to such
			 collateral source benefits. No provider of collateral source benefits shall
			 recover any amount against the claimant or receive any lien or credit against
			 the claimant’s recovery or be equitably or legally subrogated to the right of
			 the claimant in a health care lawsuit involving injury or wrongful death. This
			 section shall apply to any health care lawsuit that is settled as well as a
			 health care lawsuit that is resolved by a fact finder. This section shall not
			 apply to section 1862(b) (42 U.S.C. 1395y(b)) or section 1902(a)(25) (42 U.S.C.
			 1396a(a)(25)) of the Social Security
			 Act.105.Punitive
			 damages(a)In
			 GeneralPunitive damages may, if otherwise permitted by
			 applicable State or Federal law, be awarded against any person in a health care
			 lawsuit only if it is proven by clear and convincing evidence that such person
			 acted with malicious intent to injure the claimant, or that such person
			 deliberately failed to avoid unnecessary injury that such person knew the
			 claimant was substantially certain to suffer. In any health care lawsuit where
			 no judgment for compensatory damages is rendered against such person, no
			 punitive damages may be awarded with respect to the claim in such lawsuit. No
			 demand for punitive damages shall be included in a health care lawsuit as
			 initially filed. A court may allow a claimant to file an amended pleading for
			 punitive damages only upon a motion by the claimant and after a finding by the
			 court, upon review of supporting and opposing affidavits or after a hearing,
			 after weighing the evidence, that the claimant has established by a substantial
			 probability that the claimant will prevail on the claim for punitive damages.
			 At the request of any party in a health care lawsuit, the trier of fact shall
			 consider in a separate proceeding—(1)whether punitive
			 damages are to be awarded and the amount of such award; and(2)the amount of
			 punitive damages following a determination of punitive liability.If a
			 separate proceeding is requested, evidence relevant only to the claim for
			 punitive damages, as determined by applicable State law, shall be inadmissible
			 in any proceeding to determine whether compensatory damages are to be
			 awarded.(b)Determining
			 Amount of Punitive Damages(1)Factors
			 consideredIn determining the amount of punitive damages, if
			 awarded, in a health care lawsuit, the trier of fact shall consider only the
			 following—(A)the severity of
			 the harm caused by the conduct of such party;(B)the duration of
			 the conduct or any concealment of it by such party;(C)the profitability
			 of the conduct to such party;(D)the number of
			 products sold or medical procedures rendered for compensation, as the case may
			 be, by such party, of the kind causing the harm complained of by the
			 claimant;(E)any criminal
			 penalties imposed on such party, as a result of the conduct complained of by
			 the claimant; and(F)the amount of any
			 civil fines assessed against such party as a result of the conduct complained
			 of by the claimant.(2)Maximum
			 awardThe amount of punitive damages, if awarded, in a health
			 care lawsuit may not exceed $250,000 or two times the amount of economic
			 damages awarded, whichever is greater. The jury shall not be informed of this
			 limitation.(c)No Punitive
			 Damages for Products That Comply With FDA Standards(1)In
			 general(A)No punitive
			 damages may be awarded against the manufacturer or distributor of a medical
			 product, or a supplier of any component or raw material of such medical
			 product, based on a claim that such product caused the claimant’s harm
			 where—(i)(I)such medical product was
			 subject to premarket approval, clearance, or licensure by the Food and Drug
			 Administration with respect to the safety of the formulation or performance of
			 the aspect of such medical product which caused the claimant’s harm or the
			 adequacy of the packaging or labeling of such medical product; and(II)such medical product was so approved,
			 cleared, or licensed; or(ii)such medical
			 product is generally recognized among qualified experts as safe and effective
			 pursuant to conditions established by the Food and Drug Administration and
			 applicable Food and Drug Administration regulations, including without
			 limitation those related to packaging and labeling, unless the Food and Drug
			 Administration has determined that such medical product was not manufactured or
			 distributed in substantial compliance with applicable Food and Drug
			 Administration statutes and regulations.(B)Rule of
			 constructionSubparagraph
			 (A) may not be construed as establishing the obligation of the
			 Food and Drug Administration to demonstrate affirmatively that a manufacturer,
			 distributor, or supplier referred to in such subparagraph meets any of the
			 conditions described in such subparagraph.(2)Liability of
			 health care providersA health care provider who prescribes, or
			 who dispenses pursuant to a prescription, a medical product approved, licensed,
			 or cleared by the Food and Drug Administration shall not be named as a party to
			 a product liability lawsuit involving such product and shall not be liable to a
			 claimant in a class action lawsuit against the manufacturer, distributor, or
			 seller of such product. Nothing in this paragraph prevents a court from
			 consolidating cases involving health care providers and cases involving
			 products liability claims against the manufacturer, distributor, or product
			 seller of such medical product.(3)PackagingIn
			 a health care lawsuit for harm which is alleged to relate to the adequacy of
			 the packaging or labeling of a drug which is required to have tamper-resistant
			 packaging under regulations of the Secretary of Health and Human Services
			 (including labeling regulations related to such packaging), the manufacturer or
			 product seller of the drug shall not be held liable for punitive damages unless
			 such packaging or labeling is found by the trier of fact by clear and
			 convincing evidence to be substantially out of compliance with such
			 regulations.(4)ExceptionParagraph
			 (1) shall not apply in any health care lawsuit in which—(A)a person, before
			 or after premarket approval, clearance, or licensure of such medical product,
			 knowingly misrepresented to or withheld from the Food and Drug Administration
			 information that is required to be submitted under the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.) or section 351 of the Public Health Service Act (42 U.S.C. 262) that
			 is material and is causally related to the harm which the claimant allegedly
			 suffered; or(B)a person made an
			 illegal payment to an official of the Food and Drug Administration for the
			 purpose of either securing or maintaining approval, clearance, or licensure of
			 such medical product.106.Authorization
			 of payment of future damages to claimants in health care lawsuits(a)In
			 GeneralIn any health care lawsuit, if an award of future
			 damages, without reduction to present value, equaling or exceeding $50,000 is
			 made against a party with sufficient insurance or other assets to fund a
			 periodic payment of such a judgment, the court shall, at the request of any
			 party, enter a judgment ordering that the future damages be paid by periodic
			 payments. In any health care lawsuit, the court may be guided by the Uniform
			 Periodic Payment of Judgments Act promulgated by the National Conference of
			 Commissioners on Uniform State Laws.(b)ApplicabilityThis
			 section applies to all actions which have not been first set for trial or
			 retrial before the effective date of this Act.107.Effect on other
			 laws(a)Vaccine
			 Injury(1)To the extent that
			 title XXI of the Public Health Service
			 Act establishes a Federal rule of law applicable to a civil action
			 brought for a vaccine-related injury or death—(A)this title does
			 not affect the application of the rule of law to such an action; and(B)any rule of law
			 prescribed by this title in conflict with a rule of law of such title XXI shall
			 not apply to such action.(2)If there is an
			 aspect of a civil action brought for a vaccine-related injury or death to which
			 a Federal rule of law under title XXI of the Public Health Service Act does not apply, then
			 this title or otherwise applicable law (as determined under this title) will
			 apply to such aspect of such action.(b)Other Federal
			 LawExcept as provided in this section, nothing in this title
			 shall be deemed to affect any defense available to a defendant in a health care
			 lawsuit or action under any other provision of Federal law.108.State
			 flexibility and protection of States’ rights(a)Health Care
			 LawsuitsThe provisions governing health care lawsuits set forth
			 in this title preempt, subject to subsections (b) and (c), State law to the
			 extent that State law prevents the application of any provisions of law
			 established by or under this title. The provisions governing health care
			 lawsuits set forth in this title supersede chapter 171 of title 28, United
			 States Code, to the extent that such chapter—(1)provides for a
			 greater amount of damages or contingent fees, a longer period in which a health
			 care lawsuit may be commenced, or a reduced applicability or scope of periodic
			 payment of future damages, than provided in this title; or(2)prohibits the
			 introduction of evidence regarding collateral source benefits, or mandates or
			 permits subrogation or a lien on collateral source benefits.(b)Protection of
			 States’ Rights and Other Laws(1)Any issue that is not
			 governed by any provision of law established by or under this title (including
			 State standards of negligence) shall be governed by otherwise applicable State
			 or Federal law.(2)This title shall not preempt or
			 supersede any State or Federal law that imposes greater procedural or
			 substantive protections for health care providers and health care organizations
			 from liability, loss, or damages than those provided by this title or create a
			 cause of action.(c)State
			 FlexibilityNo provision of this title shall be construed to
			 preempt—(1)any State law
			 (whether effective before, on, or after the date of the enactment of this Act)
			 that specifies a particular monetary amount of compensatory or punitive damages
			 (or the total amount of damages) that may be awarded in a health care lawsuit,
			 regardless of whether such monetary amount is greater or lesser than is
			 provided for under this title, notwithstanding
			 section 104(a); or(2)any defense
			 available to a party in a health care lawsuit under any other provision of
			 State or Federal law.109.Applicability;
			 effective dateThis title
			 shall apply to any health care lawsuit brought in a Federal or State court, or
			 subject to an alternative dispute resolution system, that is initiated on or
			 after the date of the enactment of this Act, except that any health care
			 lawsuit arising from an injury occurring prior to the date of the enactment of
			 this Act shall be governed by the applicable statute of limitations provisions
			 in effect at the time the injury occurred.110.Sense of
			 CongressIt is the sense of
			 Congress that a health insurer should be liable for damages for harm caused
			 when it makes a decision as to what care is medically necessary and
			 appropriate.111.DefinitionsIn this title:(1)Alternative
			 dispute resolution system; ADRThe term alternative dispute
			 resolution system or ADR means a system that provides for
			 the resolution of health care lawsuits in a manner other than through a civil
			 action brought in a State or Federal court.(2)ClaimantThe
			 term claimant means any person who brings a title, including a
			 person who asserts or claims a right to legal or equitable contribution,
			 indemnity, or subrogation, arising out of a health care liability claim or
			 action, and any person on whose behalf such a claim is asserted or such an
			 action is brought, whether deceased, incompetent, or a minor.(3)Collateral
			 source benefitsThe term collateral source benefits
			 means any amount paid or reasonably likely to be paid in the future to or on
			 behalf of the claimant, or any service, product, or other benefit provided or
			 reasonably likely to be provided in the future to or on behalf of the claimant,
			 as a result of the injury or wrongful death, pursuant to—(A)any State or
			 Federal health, sickness, income-disability, accident, or workers’ compensation
			 law;(B)any health,
			 sickness, income-disability, or accident insurance that provides health
			 benefits or income-disability coverage;(C)any contract or
			 agreement of any group, organization, partnership, or corporation to provide,
			 pay for, or reimburse the cost of medical, hospital, dental, or
			 income-disability benefits; and(D)any other publicly
			 or privately funded program.(4)Compensatory
			 damagesThe term compensatory damages means
			 objectively verifiable monetary losses incurred as a result of the provision
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities, damages for
			 physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature. The term compensatory damages includes economic
			 damages and noneconomic damages, as such terms are defined in this
			 section.(5)Contingent
			 feeThe term contingent fee includes all
			 compensation to any person or persons which is payable only if a recovery is
			 effected on behalf of one or more claimants.(6)Economic
			 damagesThe term economic damages means objectively
			 verifiable monetary losses incurred as a result of the provision of, use of, or
			 payment for (or failure to provide, use, or pay for) health care services or
			 medical products, such as past and future medical expenses, loss of past and
			 future earnings, cost of obtaining domestic services, loss of employment, and
			 loss of business or employment opportunities.(7)Health care
			 lawsuitThe term health care lawsuit means any
			 health care liability claim concerning the provision of health care goods or
			 services or any medical product affecting interstate commerce, or any health
			 care liability action concerning the provision of health care goods or services
			 or any medical product affecting interstate commerce, brought in a State or
			 Federal court or pursuant to an alternative dispute resolution system, against
			 a health care provider, a health care organization, or the manufacturer,
			 distributor, supplier, marketer, promoter, or seller of a medical product,
			 regardless of the theory of liability on which the claim is based, or the
			 number of claimants, plaintiffs, defendants, or other parties, or the number of
			 claims or causes of action, in which the claimant alleges a health care
			 liability claim. Such term does not include a claim or action which is based on
			 criminal liability; which seeks civil fines or penalties paid to Federal,
			 State, or local government; or which is grounded in antitrust.(8)Health care
			 liability actionThe term health care liability
			 action means a civil action brought in a State or Federal court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider, a health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, regardless of the
			 theory of liability on which the claim is based, or the number of plaintiffs,
			 defendants, or other parties, or the number of causes of action, in which the
			 claimant alleges a health care liability claim.(9)Health care
			 liability claimThe term health care liability claim
			 means a demand by any person, whether or not pursuant to ADR, against a health
			 care provider, health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, including, but
			 not limited to, third-party claims, cross-claims, counter-claims, or
			 contribution claims, which are based upon the provision of, use of, or payment
			 for (or the failure to provide, use, or pay for) health care services or
			 medical products, regardless of the theory of liability on which the claim is
			 based, or the number of plaintiffs, defendants, or other parties, or the number
			 of causes of action.(10)Health care
			 organizationThe term health care organization means
			 any person or entity which is obligated to provide or pay for health benefits
			 under any health plan, including any person or entity acting under a contract
			 or arrangement with a health care organization to provide or administer any
			 health benefit.(11)Health care
			 providerThe term health care provider means any
			 person or entity required by State or Federal laws or regulations to be
			 licensed, registered, or certified to provide health care services, and being
			 either so licensed, registered, or certified, or exempted from such requirement
			 by other statute or regulation.(12)Health care
			 goods or servicesThe term health care goods or
			 services means any goods or services provided by a health care
			 organization, provider, or by any individual working under the supervision of a
			 health care provider, that relates to the diagnosis, prevention, or treatment
			 of any human disease or impairment, or the assessment or care of the health of
			 human beings.(13)Malicious
			 intent to injureThe term malicious intent to injure
			 means intentionally causing or attempting to cause physical injury other than
			 providing health care goods or services.(14)Medical
			 productThe term medical product means a drug,
			 device, or biological product intended for humans, and the terms
			 drug, device, and biological product
			 have the meanings given such terms in sections 201(g)(1) and 201(h) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(g)(1) and (h)) and section
			 351(a) of the Public Health Service
			 Act (42 U.S.C. 262(a)), respectively, including any component or raw
			 material used therein, but excluding health care services.(15)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature.(16)Punitive
			 damagesThe term punitive damages means damages
			 awarded, for the purpose of punishment or deterrence, and not solely for
			 compensatory purposes, against a health care provider, health care
			 organization, or a manufacturer, distributor, or supplier of a medical product.
			 Punitive damages are neither economic nor noneconomic damages.(17)RecoveryThe
			 term recovery means the net sum recovered after deducting any
			 disbursements or costs incurred in connection with prosecution or settlement of
			 the claim, including all costs paid or advanced by any person. Costs of health
			 care incurred by the plaintiff and the attorneys’ office overhead costs or
			 charges for legal services are not deductible disbursements or costs for such
			 purpose.(18)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific
			 Islands, and any other territory or possession of the United States, or any
			 political subdivision thereof.IIIMPROVING ACCESS
			 FOR RURAL AND INDIGENT PATIENTS201.Improving
			 access for rural and indigent patients(a)Loan forgiveness
			 for primary care providers(1)In
			 generalThe Secretary of Health and Human Services shall carry
			 out a program of entering into contracts with eligible individuals under
			 which—(A)the individual agrees to serve for a period
			 of not less than 4 years as a primary care provider in a medically underserved
			 community (as defined in section 799B of the Public Health Service Act (42
			 U.S.C. 295p)); and(B)in consideration
			 of such service, the Secretary agrees to pay not more than $100,000 on the
			 principal and interest on the individual’s graduate educational loans.(2)EligibilityTo
			 be eligible to enter into a contract under subsection (1), an individual
			 must—(A)have a graduate degree in medicine,
			 osteopathic medicine, or another health profession from an accredited (as
			 determined by the Secretary of Health and Human Services) institution of higher
			 education; and(B)have practiced as
			 a primary care provider for a period (excluding any residency or fellowship
			 training period) of not less than 3 years in a medically underserved community
			 (as defined in section 799B of the Public Health Service Act (42 U.S.C.
			 295p)).(3)InstallmentsPayments
			 under this section may be made in installments of not more than $25,000 for
			 each year of service described in paragraph (1) (A).(4)Applicability of
			 certain provisionsThe provisions of subpart III of part D of
			 title III of the Public Health Service Act shall, except as inconsistent with
			 this section, apply to the program established under this section in the same
			 manner and to the same extent as such provisions apply to the National Health
			 Service Corps Loan Repayment Program established in such subpart.(b)Permitting State
			 designation of critical access hospitalsSection
			 1820(c)(2)(B)(i)(II) of the Social Security Act (42 U.S.C.
			 1395i–4(c)(2)(B)(i)(II)) is amended by inserting or on or after the date
			 of enactment of the Steps Toward Access and
			 Reform Act of 2013 after January 1,
			 2006,.(c)Patient fairness
			 and indigent care promotion(1)In
			 GeneralSection 166 of the Internal Revenue Code of 1986
			 (relating to bad debts) is amended by redesignating subsection (f) as
			 subsection (g) and by inserting after subsection (e) the following new
			 subsection:(f)Unpaid Medical
				Care Provided to Low-Income Individuals(1)In
				generalIn the case of a taxpayer to whom this subsection
				applies, the deduction under subsection (a) for worthless qualified medical
				care debt shall not be less than 75 percent of the taxpayer’s charge for such
				care.(2)Taxpayer to whom
				subsection appliesThis subsection shall apply to any taxpayer
				who is engaged in the trade or business of providing medical care other than as
				an employee and who used the cash receipts and disbursements method of
				accounting.(3)Qualified
				medical care debtFor
				purposes of this subsection, the term qualified medical care debt
				means any debt for medical care provided by the taxpayer to a low-income
				individual who is a citizen or legal resident of the United States.(4)Determination of
				chargeThe amount of the taxpayer’s charge which may be taken
				into account—(A)shall not exceed
				the amount of the charge that would be recognized for purposes of title XVIII
				of the Social Security Act, and(B)shall not include
				any amount for which the taxpayer is not entitled to reimbursement from the
				low-income individual.(5)Low-income
				individualFor purposes of
				this subsection, the term low-income individual means an
				individual who, at the time the medical care attributable to the debt is
				provided, has an annual household income below 135 percent of the poverty line
				(as defined in section 673 of the Community Services Block Grant Act (42 U.S.C.
				9902)) applicable to the size of the family involved, and is a citizen or legal
				resident of the United States.(6)Medical
				careFor purposes of this subsection, the term medical
				care has the meaning given to such term by section 213(d).(7)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out this section, including regulations providing for methods of
				establishing that an individual is a low-income individual for purposes of this
				section..(2)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.IIIPROVIDING FOR AFFORDABLE PRESCRIPTION DRUGS301.Providing for affordable prescription drugsNotwithstanding any other provision of law, the Food and Drug Administration shall not take any action to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381(g))) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act.IVExpanding Choices
			 by Allowing Americans to Buy Health Care Coverage Across State Lines401.Interstate
			 purchasing of health insurance(a)In
			 GeneralTitle XXVII of the Public
			 Health Service Act (42 U.S.C. 300gg et seq.) is amended by adding at
			 the end the following:DCooperative
				Governing of Individual Health Insurance Coverage2795.DefinitionsIn this part:(1)Primary
				stateThe term primary State means, with respect to
				individual health insurance coverage offered by a health insurance issuer, the
				State designated by the issuer as the State whose covered laws shall govern the
				health insurance issuer in the sale of such coverage under this part. An
				issuer, with respect to a particular policy, may only designate one such State
				as its primary State with respect to all such coverage it offers. Such an
				issuer may not change the designated primary State with respect to individual
				health insurance coverage once the policy is issued, except that such a change
				may be made upon renewal of the policy. With respect to such designated State,
				the issuer is deemed to be doing business in that State.(2)Secondary
				stateThe term secondary State means, with respect
				to individual health insurance coverage offered by a health insurance issuer,
				any State that is not the primary State. In the case of a health insurance
				issuer that is selling a policy in, or to a resident of, a secondary State, the
				issuer is deemed to be doing business in that secondary State.(3)Health insurance
				issuerThe term health insurance issuer has the
				meaning given such term in section 2791(b)(2), except that such an issuer must
				be licensed in the primary State and be qualified to sell individual health
				insurance coverage in that State.(4)Individual
				health insurance coverageThe term individual health
				insurance coverage means health insurance coverage offered in the
				individual market, as defined in section 2791(e)(1).(5)Applicable state
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				requirements of this title for the State with respect to the issuer.(6)Hazardous
				financial conditionThe term hazardous financial
				condition means that, based on its present or reasonably anticipated
				financial condition, a health insurance issuer is unlikely to be able—(A)to meet
				obligations to policyholders with respect to known claims and reasonably
				anticipated claims; or(B)to pay other
				obligations in the normal course of business.(7)Covered
				laws(A)In
				generalThe term covered laws means the laws, rules,
				regulations, agreements, and orders governing the insurance business pertaining
				to—(i)individual health
				insurance coverage issued by a health insurance issuer;(ii)the offer, sale,
				rating (including medical underwriting), renewal, and issuance of individual
				health insurance coverage to an individual;(iii)the provision to
				an individual in relation to individual health insurance coverage of health
				care and insurance related services;(iv)the provision to
				an individual in relation to individual health insurance coverage of
				management, operations, and investment activities of a health insurance issuer;
				and(v)the provision to
				an individual in relation to individual health insurance coverage of loss
				control and claims administration for a health insurance issuer with respect to
				liability for which the issuer provides insurance.(B)ExceptionSuch
				term does not include any law, rule, regulation, agreement, or order governing
				the use of care or cost management techniques, including any requirement
				related to provider contracting, network access or adequacy, health care data
				collection, or quality assurance.(8)StateThe
				term State means the 50 States and includes the District of
				Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Northern Mariana Islands.(9)Unfair claims
				settlement practicesThe term unfair claims settlement
				practices means only the following practices:(A)Knowingly
				misrepresenting to claimants and insured individuals relevant facts or policy
				provisions relating to coverage at issue.(B)Failing to
				acknowledge with reasonable promptness pertinent communications with respect to
				claims arising under policies.(C)Failing to adopt
				and implement reasonable standards for the prompt investigation and settlement
				of claims arising under policies.(D)Failing to
				effectuate prompt, fair, and equitable settlement of claims submitted in which
				liability has become reasonably clear.(E)Refusing to pay
				claims without conducting a reasonable investigation.(F)Failing to affirm
				or deny coverage of claims within a reasonable period of time after having
				completed an investigation related to those claims.(G)A pattern or
				practice of compelling insured individuals or their beneficiaries to institute
				suits to recover amounts due under its policies by offering substantially less
				than the amounts ultimately recovered in suits brought by them.(H)A pattern or
				practice of attempting to settle or settling claims for less than the amount
				that a reasonable person would believe the insured individual or his or her
				beneficiary was entitled by reference to written or printed advertising
				material accompanying or made part of an application.(I)Attempting to
				settle or settling claims on the basis of an application that was materially
				altered without notice to, or knowledge or consent of, the insured.(J)Failing to provide
				forms necessary to present claims within 15 calendar days of a request with
				reasonable explanations regarding their use.(K)Attempting to
				cancel a policy in less time than that prescribed in the policy or by the law
				of the primary State.(10)Fraud and
				abuseThe term fraud and abuse means an act or
				omission committed by a person who, knowingly and with intent to defraud,
				commits, or conceals any material information concerning, one or more of the
				following:(A)Presenting,
				causing to be presented or preparing with knowledge or belief that it will be
				presented to or by an insurer, a reinsurer, broker or its agent, false
				information as part of, in support of or concerning a fact material to one or
				more of the following:(i)An
				application for the issuance or renewal of an insurance policy or reinsurance
				contract.(ii)The rating of an
				insurance policy or reinsurance contract.(iii)A claim for
				payment or benefit pursuant to an insurance policy or reinsurance
				contract.(iv)Premiums paid on
				an insurance policy or reinsurance contract.(v)Payments made in
				accordance with the terms of an insurance policy or reinsurance
				contract.(vi)A
				document filed with the commissioner or the chief insurance regulatory official
				of another jurisdiction.(vii)The financial
				condition of an insurer or reinsurer.(viii)The formation,
				acquisition, merger, reconsolidation, dissolution or withdrawal from one or
				more lines of insurance or reinsurance in all or part of a State by an insurer
				or reinsurer.(ix)The issuance of
				written evidence of insurance.(x)The reinstatement
				of an insurance policy.(B)Solicitation or
				acceptance of new or renewal insurance risks on behalf of an insurer reinsurer
				or other person engaged in the business of insurance by a person who knows or
				should know that the insurer or other person responsible for the risk is
				insolvent at the time of the transaction.(C)Transaction of the
				business of insurance in violation of laws requiring a license, certificate of
				authority or other legal authority for the transaction of the business of
				insurance.(D)Attempt to commit,
				aiding or abetting in the commission of, or conspiracy to commit the acts or
				omissions specified in this paragraph.2796.Application of
				law(a)In
				GeneralThe covered laws of the primary State shall apply to
				individual health insurance coverage offered by a health insurance issuer in
				the primary State and in any secondary State, but only if the coverage and
				issuer comply with the conditions of this section with respect to the offering
				of coverage in any secondary State.(b)Exemptions From
				Covered Laws in a Secondary StateExcept as provided in this
				section, a health insurance issuer with respect to its offer, sale, rating
				(including medical underwriting), renewal, and issuance of individual health
				insurance coverage in any secondary State is exempt from any covered laws of
				the secondary State (and any rules, regulations, agreements, or orders sought
				or issued by such State under or related to such covered laws) to the extent
				that such laws would—(1)make unlawful, or
				regulate, directly or indirectly, the operation of the health insurance issuer
				operating in the secondary State, except that any secondary State may require
				such an issuer—(A)to pay, on a
				nondiscriminatory basis, applicable premium and other taxes (including high
				risk pool assessments) which are levied on insurers and surplus lines insurers,
				brokers, or policyholders under the laws of the State;(B)to register with
				and designate the State insurance commissioner as its agent solely for the
				purpose of receiving service of legal documents or process;(C)to submit to an
				examination of its financial condition by the State insurance commissioner in
				any State in which the issuer is doing business to determine the issuer’s
				financial condition, if—(i)the State
				insurance commissioner of the primary State has not done an examination within
				the period recommended by the National Association of Insurance Commissioners;
				and(ii)any such
				examination is conducted in accordance with the examiners’ handbook of the
				National Association of Insurance Commissioners and is coordinated to avoid
				unjustified duplication and unjustified repetition;(D)to comply with a
				lawful order issued—(i)in
				a delinquency proceeding commenced by the State insurance commissioner if there
				has been a finding of financial impairment under subparagraph (C); or(ii)in a voluntary
				dissolution proceeding;(E)to comply with an
				injunction issued by a court of competent jurisdiction, upon a petition by the
				State insurance commissioner alleging that the issuer is in hazardous financial
				condition;(F)to participate, on
				a nondiscriminatory basis, in any insurance insolvency guaranty association or
				similar association to which a health insurance issuer in the State is required
				to belong;(G)to comply with any
				State law regarding fraud and abuse (as defined in section 2795(10)), except
				that if the State seeks an injunction regarding the conduct described in this
				subparagraph, such injunction must be obtained from a court of competent
				jurisdiction;(H)to comply with any
				State law regarding unfair claims settlement practices (as defined in section
				2795(9)); or(I)to comply with the
				applicable requirements for independent review under section 2798 with respect
				to coverage offered in the State;(2)require any
				individual health insurance coverage issued by the issuer to be countersigned
				by an insurance agent or broker residing in that Secondary State; or(3)otherwise
				discriminate against the issuer issuing insurance in both the primary State and
				in any secondary State.(c)Clear and
				Conspicuous DisclosureA health insurance issuer shall provide
				the following notice, in 12-point bold type, in any insurance coverage offered
				in a secondary State under this part by such a health insurance issuer and at
				renewal of the policy, with the 5 blank spaces therein being appropriately
				filled with the name of the health insurance issuer, the name of primary State,
				the name of the secondary State, the name of the secondary State, and the name
				of the secondary State, respectively, for the coverage concerned:This
				policy is issued by _____ and is governed by the laws and regulations of the
				State of _____, and it has met all the laws of that State as determined by that
				State’s Department of Insurance. This policy may be less expensive than others
				because it is not subject to all of the insurance laws and regulations of the
				State of _____, including coverage of some services or benefits mandated by the
				law of the State of _____. Additionally, this policy is not subject to all of
				the consumer protection laws or restrictions on rate changes of the State of
				_____. As with all insurance products, before purchasing this policy, you
				should carefully review the policy and determine what health care services the
				policy covers and what benefits it provides, including any exclusions,
				limitations, or conditions for such services or
				benefits.(d)Prohibition on
				Certain Reclassifications and Premium Increases(1)In
				generalFor purposes of this section, a health insurance issuer
				that provides individual health insurance coverage to an individual under this
				part in a primary or secondary State may not upon renewal—(A)move or reclassify
				the individual insured under the health insurance coverage from the class such
				individual is in at the time of issue of the contract based on the
				health-status related factors of the individual; or(B)increase the
				premiums assessed the individual for such coverage based on a health
				status-related factor or change of a health status-related factor or the past
				or prospective claim experience of the insured individual.(2)ConstructionNothing
				in paragraph (1) shall be construed to prohibit a health insurance
				issuer—(A)from terminating
				or discontinuing coverage or a class of coverage in accordance with subsections
				(b) and (c) of section 2742;(B)from raising
				premium rates for all policy holders within a class based on claims
				experience;(C)from changing
				premiums or offering discounted premiums to individuals who engage in wellness
				activities at intervals prescribed by the issuer, if such premium changes or
				incentives—(i)are disclosed to
				the consumer in the insurance contract;(ii)are based on
				specific wellness activities that are not applicable to all individuals;
				and(iii)are not
				obtainable by all individuals to whom coverage is offered;(D)from reinstating
				lapsed coverage; or(E)from retroactively
				adjusting the rates charged an insured individual if the initial rates were set
				based on material misrepresentation by the individual at the time of
				issue.(e)Prior Offering
				of Policy in Primary StateA health insurance issuer may not
				offer for sale individual health insurance coverage in a secondary State unless
				that coverage is currently offered for sale in the primary State.(f)Licensing of
				Agents or Brokers for Health Insurance IssuersAny State may
				require that a person acting, or offering to act, as an agent or broker for a
				health insurance issuer with respect to the offering of individual health
				insurance coverage obtain a license from that State, with commissions or other
				compensation subject to the provisions of the laws of that State, except that a
				State may not impose any qualification or requirement which discriminates
				against a nonresident agent or broker.(g)Documents for
				Submission to State Insurance CommissionerEach health insurance
				issuer issuing individual health insurance coverage in both primary and
				secondary States shall submit—(1)to the insurance
				commissioner of each State in which it intends to offer such coverage, before
				it may offer individual health insurance coverage in such State—(A)a copy of the plan
				of operation or feasibility study or any similar statement of the policy being
				offered and its coverage (which shall include the name of its primary State and
				its principal place of business);(B)written notice of
				any change in its designation of its primary State; and(C)written notice
				from the issuer of the issuer’s compliance with all the laws of the primary
				State; and(2)to the insurance
				commissioner of each secondary State in which it offers individual health
				insurance coverage, a copy of the issuer’s quarterly financial statement
				submitted to the primary State, which statement shall be certified by an
				independent public accountant and contain a statement of opinion on loss and
				loss adjustment expense reserves made by—(A)a member of the
				American Academy of Actuaries; or(B)a qualified loss
				reserve specialist.(h)Power of Courts
				To Enjoin ConductNothing in this section shall be construed to
				affect the authority of any Federal or State court to enjoin—(1)the solicitation
				or sale of individual health insurance coverage by a health insurance issuer to
				any person or group who is not eligible for such insurance; or(2)the solicitation
				or sale of individual health insurance coverage that violates the requirements
				of the law of a secondary State which are described in subparagraphs (A)
				through (H) of section 2796(b)(1).(i)Power of
				Secondary States To Take Administrative ActionNothing in this
				section shall be construed to affect the authority of any State to enjoin
				conduct in violation of that State’s laws described in section
				2796(b)(1).(j)State Powers To
				Enforce State Laws(1)In
				generalSubject to the provisions of subsection (b)(1)(G)
				(relating to injunctions) and paragraph (2), nothing in this section shall be
				construed to affect the authority of any State to make use of any of its powers
				to enforce the laws of such State with respect to which a health insurance
				issuer is not exempt under subsection (b).(2)Courts of
				competent jurisdictionIf a State seeks an injunction regarding
				the conduct described in paragraphs (1) and (2) of subsection (h), such
				injunction must be obtained from a Federal or State court of competent
				jurisdiction.(k)States’
				Authority To SueNothing in this section shall affect the
				authority of any State to bring action in any Federal or State court.(l)Generally
				Applicable LawsNothing in this section shall be construed to
				affect the applicability of State laws generally applicable to persons or
				corporations.(m)Guaranteed
				Availability of Coverage to HIPAA Eligible IndividualsTo the
				extent that a health insurance issuer is offering coverage in a primary State
				that does not accommodate residents of secondary States or does not provide a
				working mechanism for residents of a secondary State, and the issuer is
				offering coverage under this part in such secondary State which has not adopted
				a qualified high risk pool as its acceptable alternative mechanism (as defined
				in section 2744(c)(2)), the issuer shall, with respect to any individual health
				insurance coverage offered in a secondary State under this part, comply with
				the guaranteed availability requirements for eligible individuals in section
				2741.2797.Primary State
				must meet Federal floor before issuer may sell into secondary
				StatesA health insurance
				issuer may not offer, sell, or issue individual health insurance coverage in a
				secondary State if the State insurance commissioner does not use a risk-based
				capital formula for the determination of capital and surplus requirements for
				all health insurance issuers.2798.Independent
				external appeals procedures(a)Right to
				External AppealA health insurance issuer may not offer, sell, or
				issue individual health insurance coverage in a secondary State under the
				provisions of this title unless—(1)both the secondary
				State and the primary State have legislation or regulations in place
				establishing an independent review process for individuals who are covered by
				individual health insurance coverage, or(2)in any case in
				which the requirements of subparagraph (A) are not met with respect to the
				either of such States, the issuer provides an independent review mechanism
				substantially identical (as determined by the applicable State authority of
				such State) to that prescribed in the Health Carrier External Review
				Model Act of the National Association of Insurance Commissioners for
				all individuals who purchase insurance coverage under the terms of this part,
				except that, under such mechanism, the review is conducted by an independent
				medical reviewer, or a panel of such reviewers, with respect to whom the
				requirements of subsection (b) are met.(b)Qualifications
				of Independent Medical ReviewersIn the case of any independent
				review mechanism referred to in subsection (a)(2)—(1)In
				generalIn referring a denial of a claim to an independent
				medical reviewer, or to any panel of such reviewers, to conduct independent
				medical review, the issuer shall ensure that—(A)each independent
				medical reviewer meets the qualifications described in paragraphs (2) and
				(3);(B)with respect to
				each review, each reviewer meets the requirements of paragraph (4) and the
				reviewer, or at least 1 reviewer on the panel, meets the requirements described
				in paragraph (5); and(C)compensation
				provided by the issuer to each reviewer is consistent with paragraph
				(6).(2)Licensure and
				expertiseEach independent medical reviewer shall be a physician
				(allopathic or osteopathic) or health care professional who—(A)is appropriately
				credentialed or licensed in 1 or more States to deliver health care services;
				and(B)typically treats
				the condition, makes the diagnosis, or provides the type of treatment under
				review.(3)Independence(A)In
				generalSubject to subparagraph (B), each independent medical
				reviewer in a case shall—(i)not be a related
				party (as defined in paragraph (7));(ii)not have a
				material familial, financial, or professional relationship with such a party;
				and(iii)not otherwise
				have a conflict of interest with such a party (as determined under
				regulations).(B)ExceptionNothing
				in subparagraph (A) shall be construed to—(i)prohibit an
				individual, solely on the basis of affiliation with the issuer, from serving as
				an independent medical reviewer if—(I)a non-affiliated
				individual is not reasonably available;(II)the affiliated
				individual is not involved in the provision of items or services in the case
				under review;(III)the fact of such
				an affiliation is disclosed to the issuer and the enrollee (or authorized
				representative) and neither party objects; and(IV)the affiliated
				individual is not an employee of the issuer and does not provide services
				exclusively or primarily to or on behalf of the issuer;(ii)prohibit an
				individual who has staff privileges at the institution where the treatment
				involved takes place from serving as an independent medical reviewer merely on
				the basis of such affiliation if the affiliation is disclosed to the issuer and
				the enrollee (or authorized representative), and neither party objects;
				or(iii)prohibit receipt
				of compensation by an independent medical reviewer from an entity if the
				compensation is provided consistent with paragraph (6).(4)Practicing
				health care professional in same field(A)In
				generalIn a case involving treatment, or the provision of items
				or services—(i)by
				a physician, a reviewer shall be a practicing physician (allopathic or
				osteopathic) of the same or similar specialty, as a physician who, acting
				within the appropriate scope of practice within the State in which the service
				is provided or rendered, typically treats the condition, makes the diagnosis,
				or provides the type of treatment under review; or(ii)by a
				non-physician health care professional, the reviewer, or at least 1 member of
				the review panel, shall be a practicing non-physician health care professional
				of the same or similar specialty as the non-physician health care professional
				who, acting within the appropriate scope of practice within the State in which
				the service is provided or rendered, typically treats the condition, makes the
				diagnosis, or provides the type of treatment under review.(B)Practicing
				definedFor purposes of this paragraph, the term
				practicing means, with respect to an individual who is a physician
				or other health care professional, that the individual provides health care
				services to individual patients on average at least 2 days per week.(5)Pediatric
				expertiseIn the case of an external review relating to a child,
				a reviewer shall have expertise under paragraph (2) in pediatrics.(6)Limitations on
				reviewer compensationCompensation provided by the issuer to an
				independent medical reviewer in connection with a review under this section
				shall—(A)not exceed a
				reasonable level; and(B)not be contingent
				on the decision rendered by the reviewer.(7)Related party
				definedFor purposes of this section, the term related
				party means, with respect to a denial of a claim under a coverage
				relating to an enrollee, any of the following:(A)The issuer
				involved, or any fiduciary, officer, director, or employee of the
				issuer.(B)The enrollee (or
				authorized representative).(C)The health care
				professional that provides the items or services involved in the denial.(D)The institution at
				which the items or services (or treatment) involved in the denial are
				provided.(E)The manufacturer
				of any drug or other item that is included in the items or services involved in
				the denial.(F)Any other party
				determined under any regulations to have a substantial interest in the denial
				involved.(8)DefinitionsFor
				purposes of this subsection:(A)EnrolleeThe
				term enrollee means, with respect to health insurance coverage
				offered by a health insurance issuer, an individual enrolled with the issuer to
				receive such coverage.(B)Health care
				professionalThe term health care professional means
				an individual who is licensed, accredited, or certified under State law to
				provide specified health care services and who is operating within the scope of
				such licensure, accreditation, or certification.2799.Enforcement(a)In
				GeneralSubject to subsection (b), with respect to specific
				individual health insurance coverage the primary State for such coverage has
				sole jurisdiction to enforce the primary State’s covered laws in the primary
				State and any secondary State.(b)Secondary
				State’s AuthorityNothing in subsection (a) shall be construed to
				affect the authority of a secondary State to enforce its laws as set forth in
				the exception specified in section 2796(b)(1).(c)Court
				InterpretationIn reviewing action initiated by the applicable
				secondary State authority, the court of competent jurisdiction shall apply the
				covered laws of the primary State.(d)Notice of
				Compliance FailureIn the case of individual health insurance
				coverage offered in a secondary State that fails to comply with the covered
				laws of the primary State, the applicable State authority of the secondary
				State may notify the applicable State authority of the primary
				State..(b)Effective
			 DateThe amendment made by subsection (a) shall apply to
			 individual health insurance coverage offered, issued, or sold after the date
			 that is one year after the date of the enactment of this Act.(c)GAO Ongoing
			 Study and Reports(1)StudyThe
			 Comptroller General of the United States shall conduct an ongoing study
			 concerning the effect of the amendment made by subsection (a) on—(A)the number of
			 uninsured and under-insured;(B)the availability
			 and cost of health insurance policies for individuals with preexisting medical
			 conditions;(C)the availability
			 and cost of health insurance policies generally;(D)the elimination or
			 reduction of different types of benefits under health insurance policies
			 offered in different States; and(E)cases of fraud or
			 abuse relating to health insurance coverage offered under such amendment and
			 the resolution of such cases.(2)Annual
			 reportsThe Comptroller General shall submit to Congress an
			 annual report, after the end of each of the 5 years following the effective
			 date of the amendment made by subsection (a), on the ongoing study conducted
			 under paragraph (1).